Whitfield, J.
— In this action to recover damages for personal injuries caused by a motor car being run against an automobile standing on the highway, in which the plaintiff was seated, the general issue, the right of the plaintiff to sue alone, and contributory negligence were pleaded. Verdict and judgement for plaintiff in $6,500 damages were rendered, and defendant took writ of error.
Plaintiff brought the action as “a married woman whose husband had deserted her for six months,” and there is evidence to sustain the allegation thus giving her a right to maintain the action. Sec. 1368, Gen. Stats. 1906, Compiled Laws, 1914.
The assignment of error that the verdict is excessive is well taken in this ease; and on the whole record justice requires a remmittitur of $1,500.00, or a reversal of the judgment for a new trial. See Louisville & Nashville R. Co. v. Frank, 76 Fla. 384, 80 South. Rep. 60; Postal Telegraph-Cable Co. v. Scott, 76 Fla. 336, 79 South. Rep. 767.
*169If a remittitur of §1,500.00 is entered, the judgment will stand affirmed for §5,000.'00, otherwise, the judgment will stand reversed for a new trial.
It is so ordered.
Browne, C. J., and Taylor and West, J. J. concur.